

115 HR 2716 IH: Nursing Home Care for Native American Veterans Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2716IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. O'Halleran (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to make certain grants to assist nursing homes for veterans located on tribal lands. 
1.Short titleThis Act may be cited as the Nursing Home Care for Native American Veterans Act.  2.Grants for State homes located on tribal lands (a)State home definedSection 101(19) of title 38, United States Code, is amended by inserting or federally recognized Indian tribe after (other than a possession). 
(b)Payments to State homesSection 1741 of title 38, United States Code, is amended by adding at the end the following new subsection:  (g)In this subchapter, the term State means each of the several States and each federally recognized Indian tribe.. 
(c)State home construction 
(1)In generalSection 8131(2) of title 38, United States Code, is amended by inserting includes each federally recognized Indian tribe but before does not. (2)Conforming amendmentSection 8132 of such title is amended by striking several. 
